Citation Nr: 1446324	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2. Entitlement to service connection for a stomach disability (claimed as stomach problem/hernia).

3.  Entitlement to service connection for a low back disability (claimed as musculoskeletal pain).

4. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2012, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Acting Veterans Law Judge.  The record was held open for 60 days so that the Veteran could obtain additional evidence in support of his claim.  In February 2013, he submitted lay statements from a private physician, his wife, and his daughter along with a waiver of consideration of such evidence by the Agency of Original Jurisdiction (AOJ).  

The issues of entitlement to service connection for tinnitus, a low back disability, and a stomach disability are addressed in the REMAND portion of the decision below and are being REMANDED to the AOJ.  VA will notify you if further action is required on your part.





FINDING OF FACT

At the December 4, 2012 hearing, the Veteran withdrew his claim for entitlement to service connection for a bilateral ankle disability.  A written transcription of the Veteran's testimony is of record.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for a bilateral ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§  20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the December 2012 hearing, the Veteran expressed his desire to withdraw this appeal.  A written transcription of the testimony is of record.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal is dismissed.



REMAND

Tinnitus

The Veteran was afforded a VA audiological examination in January 2010.  The Board notes that based on the examination report, the RO granted his claim for entitlement to service connection for bilateral hearing loss, but denied his claim for entitlement to service connection for tinnitus.  The examiner was asked to provide an opinion as to whether the Veteran had tinnitus and if so, whether such was secondary to his hearing loss.  The examination report indicates that there was no claim for tinnitus or a current complaint of tinnitus.  As such, an opinion as to the etiology of the claimed tinnitus was not provided.  The Veteran has indicated that he did in fact tell the examiner that he had ringing in his ears.  See, June 2011 VA Form-9.  On remand, an opinion as to the claimed tinnitus must be obtained.

Stomach

September 1976 service treatment records (STRs) show complaints of stomach cramps and diarrhea with a diagnosis of flu-like syndrome.  There was otherwise no evidence of complaints, treatment, or diagnosis of a stomach problem.  

A March 1992 clinical evaluation for purposes of retirement reflects that the Veteran's digestive system was normal.  The examining physician noted the Veteran's reports of cramps after exercise, since 1987, usually after aerobics, treated with massage and stretching, which presented no complications or sequelae.

Post-service evidence includes a July 2003 private treatment record showing that the Veteran had a kidney stone on his right side and underwent ureteroscopy and stone removal.

A March 2006 private treatment record shows that the Veteran presented for treatment with complaints of blood in his urine.  X-rays of the abdomen revealed no stone or discrete mass in the right kidney.  Evaluation of the left kidney showed an 8 millimeter (mm) stone and 3mm stone in the lower pole.  The remaining portions of the upper abdomen showed no focal abnormalities, other than atherosclerotic calcific changes of the aorta.  Upon physical examination, his abdomen was soft, non-tender, and bowel sounds were normal.  The Veteran was diagnosed with hematuria.  

When asked to describe his stomach problems, the Veteran testified that the pain affects the lining of his stomach and that "it goes and comes."  See December 2012 Hearing Transcript, p. 9.  The Veteran stated that he has had stomach pain since his 1992 discharge.  He indicated and that he received treatment for this condition from a private provider and that he was diagnosed with an ulcer.  A February 2013 statement from the Veteran's wife reiterates this contention.  The claims file contains a February 2013 correspondence from Dr. APE, which indicates that he has treated the Veteran for "multiple medical problems."  VA should attempt to obtain those private medical records.

Low Back

A December 1989 periodic report of medical examination contains a note that the Veteran reported chest pain in June 1978 and July 1978.  The report indicates that the Veteran was diagnosed with musculoskeletal pain, treated with "parpfon forte" with good results, had no recurrence, and had no complications and no sequelae (NCNS).  STRs are otherwise silent as to complaints, treatment, or diagnosis of musculoskeletal pain involving the low back.   

Post-service evidence is limited to a December 2006 private treatment record showing a complaint of low back pain related to a left kidney stone and a November 2007 private treatment record showing that the Veteran complained of back pain.  X-rays taken in November 2007 of the lumbar spine revealed mild L5-S1 degenerative disc disease. 

The Veteran has testified that he complained of back pain several times during service.  He stated that he has had back pain since his 1992 discharge and that he received treatment for this condition from a private provider.  The claims file contains a February 2013 correspondence from Dr. APE, which indicates that he has treated the Veteran for "multiple medical problems."  VA should attempt to obtain those private medical records.  A VA examination and opinion with respect to the low back must also be obtained on remand.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran for any additional identifying information he may be able to provide, to include names, dates of treatment and locations of physicians or medical treatment facilities who have treated him for low back pain or stomach/abdominal pain from the time of his 1992 service discharge to the present.  The Board is particularly interested in records of any treatment that the Veteran may have received from Dr. APE.  See February 2013 Letter.  Acquire any such records after having received authorization and consent for release, and then associate these records with the claims file.

2. Return the file to the examiner who conducted the January 2010 VA audiological examination and ask that she provide an opinion as to whether the Veteran's tinnitus is at least as likely as not related to the conceded noise exposure in service.  If the January 2010 VA examiner is not available, the AOJ should forward the file to a different VA examiner for a review and opinion.  The claims folder should be made available to the examiner and he/she must state that a review of the file was completed.  A complete rationale for any opinion rendered must be provided. 

3. After completion of #1, schedule a VA examination to determine the nature, extent, and etiology of any currently diagnosed low back disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted. 

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater), that any currently diagnosed low back disability, to include degenerative disc disease of the lumbar spine, began during service or is otherwise related to such service.  In answering this question, the examiner should address the Veteran's statements regarding the incurrence of a back problem and continuity of symptomatology.  The examiner should also consider a November 2007 X-ray report.

A complete rationale for any opinion rendered must be provided. 

4. After undertaking any additional development which it deems to be necessary, readjudicate the appellant's claims.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
REBECCA N. POULSON 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


